           Case 1:19-cr-00869-ER Document 76 Filed 03/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      3/26/2021

UNITED STATES OF AMERICA
                                                                    ORDER
               - v. -
                                                                 19 Cr. 869 (ER)
NEIL COLE,

                                Defendant.

Ramos, D.J.:

       WHEREAS, in light of the filing of pretrial motions, time under the Speedy Trial Act has

been excluded in this matter since March 2, 2020, and that exclusion remains ongoing, pursuant

to 18 U.S.C. § 3161(h)(1)(D);

       WHEREAS, the Court was not able to set a trial date in this matter the second quarter of

this year due to the current public health crisis resulting from the COVID-19 virus and the

limited availability of courtrooms with appropriate health safeguards;

       WHEREAS, the Court finds the ends of justice served by granting a continuance in this

matter outweigh the best interests of the public and the defendant in a speedy trial; it is hereby

       ORDERED that the time from the date of this Order through July 1, 2021 is excluded

under the Speedy Trial Act, 18 U.S.C.§ 3161(h)(7)(A).

       It is SO ORDERED.

Dated: New York, New York
       March 26, 2021

                                                      __________________________
                                                      EDGARDO RAMOS, U.S.D.J.
